MOSER LAW FIRM, P.C.
Steven John Moser (SM6628)
5 E. Main Street
Huntington, N.Y. 11743
Telephone (516) 671-1150
smoser@moseremploymentlawcom

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DERELL MEYNARD, individually and on behalf of all
others similarly situated,                                          18-CV-00086(SJF)(AKT)

                                               Plaintiffs,

                            -against-

WHOLE FOODS MARKET GROUP, INC.

                                               Defendants.


     DECLARATION OF STEVEN JOHN MOSER IN SUPPORT OF PLAINTIFF’S
                 MOTION TO AMEND THE COMPLAINT

       I, Steven John Moser, hereby declare under penalty of perjury pursuant to 28 U.S.C. 1746

that the following is true and correct:

       1.      I represent the Plaintiff Derell Meynard.

       2.      I submit this affirmation in support of Plaintiff’s motion for leave to serve and file

the proposed First Amended Complaint, Annexed to the Notice of Motion as Exhibit 1.

       3.      A true and accurate copy of Defendant Whole Foods Market Group, Inc.’s

unverified Responses and Objections to Plaintiff’s Pre-Class Certification Interrogatories is

annexed hereto as Exhibit 1.

       4.      A true and accurate copy of Defendant Whole Foods Market Group, Inc.’s

Responses and Objections to Plaintiff’s Pre-Class Certification Document Requests is annexed

hereto as Exhibit 2.


                                                 1
        5.      A true and accurate copy of Defendant Whole Foods Market Group, Inc.’s

unverified Responses and Objections to Plaintiff’s Corrected Pre-Class Certification

Interrogatories and Requests for Production of Documents is annexed hereto as Exhibit 3.

        6.      A true and accurate copy of Defendant Whole Foods Market Group, Inc.’s Responses and

Objections to Plaintiff’s Second Set of Interrogatories (also unverified), is annexed hereto as Exhibit 4.

        7.      A true and accurate copy of Defendant Whole Foods Market Group, Inc.’s Responses

and Objections to Plaintiff’s Second Requests for Production of Documents, is annexed hereto as Exhibit

5.

Dated: Huntington, New York
       October 21, 2020


                                                          Steven John Moser




                                                      2
EXHBIT 1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 DWAYNE J. SCOTT and DERELL J.                             Case No. 2:18-cv-00086-SJF-AKT
 MEYNARD, individually and on behalf of all
 others similarly situated,

         Plaintiffs,

                 v.

 WHOLE FOODS MARKET GROUP, INC.

         Defendant.


                 DEFENDANT WHOLE FOODS MARKET GROUP, INC.’S
                   RESPONSES AND OBJECTIONS TO PLAINTIFFS’
                  PRE-CLASS CERTIFICATION INTERROGATORIES

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, the Local Rules of

the United States District Court of the Eastern District of New York (“Local Rules”), and the Order

of the Honorable Sandra J. Feuerstein, USDJ filed on April 10, 2019 (ECF No. 19), the Defendant

Whole Foods Market Group, Inc. (“Defendant” or “Whole Foods”) hereby responds to the Pre-

Class Certification Interrogatories served by Plaintiffs Dwayne J. Scott (“Scott”) and Derell J.

Meynard (“Meynard”) as follows.

                                   GENERAL OBJECTIONS

       1.       Whole Foods objects to each Interrogatory to the extent it seeks information

outside of the relevant statutory period of January 5, 2012 through April 27, 2012.

       2.       Whole Foods objects to these Interrogatories to the extent they pertain Plaintiff

Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the representation

of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not employed by

Whole Foods during the relevant statutory period of January 5, 2012 through April 27, 2012.
       3.      Whole Foods objects to each Interrogatory to the extent it purports to impose

upon Whole Foods any obligations different from, or in addition to, those obligations imposed

by the Eastern District of New York Local Rules of Civil Procedure.

       4.      Whole Foods objects to each Interrogatory to the extent it seeks information that

is not relevant to any party’s claim or defense and/or is not proportional to the needs of this case.

       5.      Discovery in this action is ongoing. Whole Foods therefore objects to each

Interrogatory to the extent it is premature to seek “all” facts or legal bases for claims and

defenses and Whole Foods reserves the right to supplement or otherwise modify its response to

the Interrogatories as it deems necessary in light of additional information that is discovered or

disclosed in the course of these proceedings.

       6.      Whole Foods’ responses and objections are made without waiving or intending to

waive, but on the contrary expressly preserving and intending to preserve, all objections as to

authenticity, competency, relevance, materiality, privilege, and admissibility of any information

disclosed in accordance with these Responses, General Objections, and Specific Objections, and

the right to object on any ground at any time to other interrogatories, requests for production,

requests for admission, or other discovery procedures involving or relating to the subject matter

of the Interrogatories. Whole Foods’ willingness to provide information in response to the

Interrogatories is not a concession that the subject matter of the particular Interrogatory is

discoverable, relevant to this action, or admissible as evidence. Whole Foods reserves the right

to object to further discovery into any subject matter in the Interrogatories.

       7.      No response should be construed as, and is not intended to be, an admission or

adoption of any position contained in any Interrogatory.




                                                  2
       8.      Whole Foods objects to each Interrogatory to the extent it improperly seeks

information that does not exist, that is not currently in Whole Foods’ possession, custody, or

control, or which Plaintiff may no longer recall.

       9.      Whole Foods objects to each Interrogatory to the extent that the information

sought, if in existence, is more readily available from entities other than Whole Foods.

       10.     Whole Foods objects to each Interrogatory to the extent that it calls for the

disclosure of information which is protected from discovery by a claim of privilege, including

but not limited to the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege(s).

       11.     Whole Foods objects to each Interrogatory to the extent that it is duplicative

and/or cumulative of other Interrogatories herein.

       12.     Whole Foods objects to each Interrogatory to the extent that it seeks information

that is confidential, proprietary, and/or constitutes trade secrets of Whole Foods.

       13.     Whole Foods objects to each Interrogatory to the extent that it is compound and

is actually multiple interrogatories.

       14.     Whole Foods reserves the right to supplement or otherwise modify Whole Foods’

responses to the Interrogatories as it deems necessary.

       15.     These General Objections are incorporated into each of Whole Foods’ responses

to the Interrogatories as set forth below.

                           RESPONSES AND SPECIFIC OBJECTIONS

INTERROGATORY NO. 1:

        Identify all persons who are believed or known by Defendant to have any knowledge
concerning the subject matter of this action, or the issues raised by either the complaint or
Defendant’s answer, or that relate to any claims for damages raised in the complaint or defenses
raised in Defendant’s answer, and specify in detail the facts, events, issues and subject matter



                                                    3
about which each such person has knowledge. Please also provide a description of documents
that Defendant believes are in each such person's possession. To the extent that Defendant
objects to communication between Plaintiffs’ counsel and any person identified in response to
this interrogatory, please state with specificity the basis for the objection, and the reasons
therefor.

RESPONSE TO INTERROGATORY NO. 1: Whole Foods objects to this Interrogatory on the

grounds that it is overly broad and unduly burdensome to identify all persons who may have any

knowledge relating in any way to the facts, events, issues, and subject matter of this action, issues

raised by either the Complaint or Whole Foods’ First Amended Answer and Affirmative Defenses

(“Answer”), relates to any claims for damages raised in the Complaint, or defenses raised in the

Answer. Whole Foods further objects to this Interrogatory as it is compound and is multiple

interrogatories. Whole Foods also objects to this Interrogatory as it pertains to Scott on the grounds

that (i) Plaintiffs’ counsel has sought to withdraw from the representation of Scott and (ii) Scott is

not a proper plaintiff to this litigation since Scott was not employed by Whole Foods during the

relevant statutory period of January 5, 2012 through April 27, 2012. Subject to and without

waiving the general and foregoing objections, Whole Foods states that, in addition to Plaintiffs,

the persons listed below possess or may possess knowledge or information relating to the facts,

events, issues, and subject matter of this action.

       a. Diana Grandison, Executive Leader, Team Member Services Business Partner for the
          Northeast Region, Whole Foods. Ms. Grandison is likely to have information
          concerning or relating to certain of the allegations in Plaintiffs’ Complaint, including,
          but not limited to Plaintiffs’ work history, Plaintiffs’ job duties, and Whole Foods’
          policies and pay practices. Ms. Grandison is also likely to have information
          concerning or relating to Whole Foods’ affirmative defenses.

       b. Patricia Yost, Vice President, Tax, Whole Foods. Ms. Yost is likely to have
          information concerning or relating to Whole Foods’ application for a waiver from the
          New York State Department of Labor requesting permission to pay manual workers
          on a bi-weekly basis

       c. Frederic C. Leffler, Senior Counsel (former), Proskauer Rose, LLP. Mr. Leffler
          would have had information concerning or relating to the allegations in Plaintiffs’
          Complaint about the application for a waiver from the New York State Department of


                                                     4
           Labor requesting permission to pay manual workers on a bi-weekly basis. It is Whole
           Foods’ understanding that Mr. Leffler is deceased.

       d. Annemarie Culberson, Senior Labor Standards Investigator, New York State
          Department of Labor. Ms. Culberson is likely to have information concerning or
          relating to Whole Foods’ application for a waiver from the New York State
          Department of Labor requesting permission to pay manual workers on a bi-weekly
          basis.

       e. Mark Knox, New York State Department of Labor. Mr. Knox is likely to have
          information concerning or relating to Whole Foods’ application for a waiver from the
          New York State Department of Labor requesting permission to pay manual workers
          on a bi-weekly basis.

       f. Colleen C. Gardner, New York State Department of Labor. Ms. Gardner is likely to
          have information concerning or relating to Whole Foods’ application for a waiver
          from the New York State Department of Labor requesting permission to pay manual
          workers on a bi-weekly basis, as she is the representative from the New York State
          Department of Labor that signed the letter granting Whole Foods’ waiver dated April
          27, 2012.

In addition to the foregoing, Whole Foods incorporates by reference (i) all persons referenced

during depositions taken in this matter and (ii) all persons referenced in documents produced by

Whole Foods, Plaintiffs, or third parties in this matter. Furthermore, Whole Foods will

supplement this response to the extent necessary subsequent to the entry of a Protective Order.

INTERROGATORY NO. 2:

        Identify all persons who were involved in processing payroll for New York employees
during the relevant time period, and briefly describe the person’s role in the payroll process.

RESPONSE TO INTERROGATORY NO. 2: Whole Foods objects to this Interrogatory to as

overly broad the extent it seeks information outside the scope of the relevant statutory time

period of January 5, 2012 through April 27, 2012. Whole Foods also objects to this

Interrogatory as it pertains to Scott on the grounds that (i) Plaintiffs’ counsel has sought to

withdraw from the representation of Scott and (ii) Scott is not a proper plaintiff to this litigation

since Scott was not employed by Whole Foods during the relevant statutory period of January 5,

2012 through April 27, 2012. Subject to and without waiving the general and foregoing


                                                  5
objections, Whole Foods states that Sindy Gonzales was the Payroll Benefits Specialist at the

Jericho, New York store, where Meynard worked during the relevant statutory period of January

5, 2012 through April 27, 2012.

INTERROGATORY NO. 3:

        List the titles of New York employees.

RESPONSE TO INTERROGATORY NO. 3: Whole Foods objects to this Interrogatory as

vague and ambiguous. Whole Foods further objects to this Interrogatory as overly broad as it

seeks information (i) about employees that are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff and (ii) outside the scope of the relevant statutory time period of

January 5, 2012 through April 27, 2012. Whole Foods also objects to this Interrogatory as it

pertains to Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the

representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not

employed by Whole Foods during the relevant statutory period of January 5, 2012 through April

27, 2012. Subject to and without waiver of the general and foregoing objections, Whole Foods

states that “Produce Buyer/Specialist” is the only title that Meynard held during the applicable

class period.

INTERROGATORY NO. 4:

        For each title listed in response to Interrogatory No. 1, state the following information
during the relevant time period: (1) the frequency of pay (weekly, bi-weekly, semimonthly,
other), (2) the regular payday designated by the Defendant pursuant to NYLL 191.

RESPONSE TO INTERROGATORY NO. 4: Whole Foods objects to this Interrogatory as

vague and ambiguous, as well as incomprehensible, in that it asks for “the frequency of pay

(weekly, bi-weekly, semimonthly, other) and the regular payday designated by the Defendant




                                                   6
pursuant to NYLL 191” for any individual who may have knowledge about the subject matter of

this action, as requested in Interrogatory No. 1, which includes individuals that are not employed

by Whole Foods. Whole Foods further objects to this Interrogatory as overly broad as it seeks

information (i) about employees that are not within the scope of the appropriate purported

putative class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff, and (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012. Whole Foods also objects to this Interrogatory as it pertains to Scott on

the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the representation of Scott

and (ii) Scott is not a proper plaintiff to this litigation since Scott was not employed by Whole

Foods during the relevant statutory period of January 5, 2012 through April 27, 2012. Subject to

and without waiving the general and foregoing objections, Whole Foods directs Plaintiffs to the

payroll records produced in response to Meynard’s Request for Production of Documents for

Meynard during the relevant statutory time period of January 5, 2012 through April 27, 2012.

Whole Foods further states that it will supplement its response to this Interrogatory to the extent

necessary subsequent to the entry of a Protective Order.

INTERROGATORY NO. 5:

        For each title listed in response to Interrogatory No. 1, list the dates of all paydays, and
for each pay date, state the first day and the last day of the pay period covered by the payment of
wages.

RESPONSE TO INTERROGATORY NO. 5: Whole Foods objects to this Interrogatory as

vague and ambiguous, as well as incomprehensible, in that it asks for “the dates of all paydays,

and for each pay date, state the first day and the last day of the pay period covered by the

payment of wages” for any individual who may have knowledge about the subject matter of this

action, as requested in Interrogatory No. 1, which includes individuals that are not employed by




                                                 7
Whole Foods. Whole Foods further objects to this Interrogatory as overly broad as it seeks

information (i) about employees that are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff, and (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012. Whole Foods also objects to this Interrogatory as it pertains to Scott on

the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the representation of Scott

and (ii) Scott is not a proper plaintiff to this litigation since Scott was not employed by Whole

Foods during the relevant statutory period of January 5, 2012 through April 27, 2012. Subject to

and without waiving the general and foregoing objections, Whole Foods directs Plaintiffs to the

payroll records produced in response to Meynard’s Request for Production of Documents for

Meynard during the relevant statutory time period of January 5, 2012 through April 27, 2012.

Whole Foods further states that it will supplement its response to this Interrogatory to the extent

necessary subsequent to the entry of a Protective Order

INTERROGATORY NO. 6:

      For each title listed in response to Interrogatory No. 1, state the total combined number of
employees that held each job title during the relevant time period.

RESPONSE TO INTERROGATORY NO. 6: Whole Foods objects to this Interrogatory as

vague and ambiguous, as well as incomprehensible, in that it asks for “the total combined

number of employees that held each job title during the relevant time period” for any individual

who may have knowledge about the subject matter of this action, as requested in Interrogatory

No. 1, including individual that are not employed by Whole Foods. Whole Foods further objects

to this Interrogatory as overly broad as it seeks information (i) about employees that are not

within the scope of the appropriate putative purported class, as is defined by the position held by

Meynard, to the extent the Court finds Meynard to be a proper plaintiff, and (ii) outside the



                                                 8
relevant statutory period of January 5, 2012 through April 27, 2012. Whole Foods also objects

to this Interrogatory as it pertains to Scott on the grounds that (i) Plaintiffs’ counsel has sought to

withdraw from the representation of Scott and (ii) Scott is not a proper plaintiff to this litigation

since Scott was not employed by Whole Foods during the relevant statutory period of January 5,

2012 through April 27, 2012. Subject to and without waiving the general and foregoing

objections, Whole Foods states that, in addition to Meynard, twelve (12) individuals held the

position of Produce Buyer/Specialist in New York during the relevant statutory time period of

January 5, 2012 through April 27, 2012.

INTERROGATORY NO. 7:

        State the following information for each Named Plaintiff: (i) date of hire; (ii) job title(s)
and dates on which such job title(s) were held; (ii) regular rate(s) of pay and the dates on which
those rates were in effect; (iii) all employment locations and the dates employed at each location;
(iv) Plaintiffs date of separation from employment, and (v) the stated reasons for separation.

RESPONSE TO INTERROGATORY NO. 7: Whole Foods objects to this Interrogatory as it

pertains to Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the

representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not

employed by Whole Foods during the relevant statutory period of January 5, 2012 through April

27, 2012. Whole Foods further objects to this Interrogatory as overly broad to the extent it seeks

information outside the scope of relevant statutory period of January 5, 2012 through April 27,

2012. Subject to and without waiving the general and foregoing objections, Whole Foods directs

Plaintiffs to its Answer and the documents affixed thereto, as well as the personnel file of

Meynard. Whole Foods further states that Meynard was employed by Whole Foods at the

Jericho, New York store from June 24, 2010 through July 22, 2013 and that during the relevant

statutory period Meynard held the position of Produce Buyer/Specialist.




                                                   9
INTERROGATORY NO. 8:

      State the date on which the Defendant became aware of the requirement to pay manual
workers weekly under NYLL 191.

RESPONSE TO INTERROGATORY NO. 8: Whole Foods objects to this Interrogatory as (i)

vague and ambiguous with respect to the term “aware of,” and (ii) unduly burdensome insofar as

it seeks information about the awareness of any single employee of Whole Foods regarding a

specific provision of the NYLL. Whole Foods further objects to this Interrogatory to the extent

it calls for information protected by the attorney-client privilege. Whole Foods also objects to

this Interrogatory as it pertains to Scott on the grounds that (i) Plaintiffs’ counsel has sought to

withdraw from the representation of Scott and (ii) Scott is not a proper plaintiff to this litigation

since Scott was not employed by Whole Foods during the relevant statutory period of January 5,

2012 through April 27, 2012. Subject to and without waiving the general and foregoing

objections, Whole Foods directs Plaintiffs to the documents produced in response to Meynard’s

Request for Production of Documents related to its application to the New York State

Department of Labor for a payroll frequency waiver.

INTERROGATORY NO. 9:

      Identify all persons involved in any application by Defendant to the New York State
Department of Labor to pay manual workers less frequently than weekly under NYLL 191.

RESPONSE TO INTERROGATORY NO. 9: Whole Foods objects to this Interrogatory as

overly broad and unduly burdensome to the extent it calls for “all persons” involved in “any”

application by Whole Foods to the New York State Department of Labor. Whole Foods also

objects to this Interrogatory as being duplicative of certain other of the interrogatories herein.

Subject to and without waiving the general and foregoing objections, Whole Foods directs




                                                  10
Plaintiffs to the documents produced in response to Meynard’s Request for Production of

Documents related to its application to the New York State Department of Labor for a payroll

frequency waiver, which identifies the individuals at Whole Foods that were involved in such

application.

                                              ***

                                              DEFENDANT WHOLE FOODS MARKET
                                              GROUP, INC.

                                         By: /s/ Christopher M. Pardo
                                             Christopher M. Pardo (NY Bar No. 562802;
                                             admitted pro hac vice)
                                               cpardo@HuntonAK.com
                                             Anna L. Rothschild (pro hac vice forthcoming)
                                             arothschild@HuntonAK.com
                                             HUNTON ANDREWS KURTH LLP
                                             125 High Street, Suite 533
                                             Boston, MA 02110
                                             Tel: (617) 648-2759
 Dated: October 10, 2019                     Fax: (617) 433-5022



                               CERTIFICATE OF SERVICE

         I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
certify that on October 10, 2019, the foregoing document was served by electronic mail only (per
the agreement of the parties) upon counsel for Plaintiffs as follows:

       Steven John Moser, Esq.
       Moser Employment Law
       3 School Street, Suite 207B
       Glen Cove, NY 11542
       smoser@moseremploymentlaw.com

                                                    /s/ Christopher M. Pardo
                                                    Christopher M. Pardo




                                              11
EXHBIT 2
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 DWAYNE J. SCOTT and DERELL J.                             Case No. 2:18-cv-00086-SJF-AKT
 MEYNARD, individually and on behalf of all
 others similarly situated,

         Plaintiffs,

                 v.

 WHOLE FOODS MARKET GROUP, INC.

         Defendant.


           DEFENDANT WHOLE FOODS MARKET GROUP, INC.’S
              RESPONSES AND OBJECTIONS TO PLAINTIFFS’
  PRE-CLASS CERTIFICATION REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, the Local Rules of

the United States District Court of the Eastern District of New York (“Local Rules”), and the Order

of the Honorable Sandra J. Feuerstein, USDJ filed on April 10, 2019 (ECF No. 19), the Defendant

Whole Foods Market Group, Inc. (“Defendant” or “Whole Foods”) hereby responds to the Pre-

Class Certification Requests for Production of Documents served by Plaintiffs Dwayne J. Scott

(“Scott”) and Derell J. Meynard (“Meynard”) as follows.

                                   GENERAL OBJECTIONS

       1.       Whole Foods objects to each Request to the extent it seeks documents and

information outside of the relevant statutory period of January 5, 2012 through April 27, 2012.

       2.       Whole Foods objects to these Requests to the extent they pertain to Plaintiff Scott

on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the representation of

Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not employed by

Whole Foods during the relevant statutory period of January 5, 2012 through April 27, 2012.
       3.       Whole Foods objects to each Request to the extent it purports to impose upon

Whole Foods any obligations different from, or in addition to, those obligations imposed by the

Eastern District of New York Local Rules of Civil Procedure.

       4.      Whole Foods objects to each Request to the extent it seeks documents or

information that is not relevant to any party’s claim or defense and/or is not proportional to the

needs of this case.

       5.      Whole Foods objects to each Request to the extent that it seeks documents and/or

information that is confidential, proprietary, and/or constitutes trade secrets of Whole Foods.

       6.      Whole Foods’ responses and objections are made without waiving or intending to

waive, but on the contrary expressly preserving and intending to preserve, all objections as to

authenticity, competency, relevance, materiality, privilege, and admissibility of any information

disclosed in accordance with these Responses, General Objections, and Specific Objections, and

the right to object on any ground at any time to other interrogatories, requests for production,

requests for admission, or other discovery procedures involving or relating to the subject matter

of the Requests. Whole Foods’ willingness to provide information in response to the Requests is

not a concession that the subject matter of the particular Request is discoverable, relevant to this

action, or admissible as evidence. Whole Foods reserves the right to object to further discovery

into any subject matter in the Requests.

       7.      Whole Foods objects to each Request to the extent that it improperly seeks

documents that do not exist or that are not currently in Whole Foods’ possession, custody, or

control.




                                                  2
         8.     Whole Foods objects to each Request to the extent that the documents and/or

information sought, if in existence, are more readily available from entities other than Whole

Foods.

         9.     Whole Foods objects to each Request to the extent that it calls for the production

of documents and information which are protected from discovery by a claim of privilege,

including but not limited to the attorney-client privilege, the work product doctrine, the common

interest privilege, and/or any other applicable privilege(s).

         10.    Whole Foods objects to each Request to the extent that it is duplicative and/or

cumulative of other Requests herein.

         11.    No response should be construed as, and is not intended to be, an admission or

adoption of any position contained in any Request.

         12.    Whole Foods reserves the right to supplement or otherwise modify Whole Foods

responses to the Requests as Whole Foods deems necessary.

         13.    These General Objections are incorporated into each of Whole Foods’ responses

to the Requests as set forth below.

                          RESPONSES AND SPECIFIC OBJECTIONS

REQUEST NO. 1:

         Documents, electronically stored information, and tangible things that the Defendant has
in its possession, custody, or control and may use to support its claims or defenses, unless the use
would be solely for impeachment.

RESPONSE TO REQUEST NO. 1: Whole Foods objects to this Request as premature.

Whole Foods further objects to this Request (i) as overly broad and unduly burdensome given its

timing prior to Plaintiffs seeking class certification and (ii) to the extent it calls for the

production of documents, electronically stored information, and tangible things that are or may




                                                    3
be protected by the attorney-client privilege and/or the attorney work-product doctrine. Whole

Foods also objects to this Request to the extent it pertains to Plaintiff Scott on the grounds that (i)

Plaintiffs’ counsel has sought to withdraw from the representation of Scott and (ii) Scott is not a

proper plaintiff to this litigation since Scott was not employed by Whole Foods during the

relevant statutory period of January 5, 2012 through April 27, 2012. Subject to and without

waiving the general and foregoing objections, Whole Foods (i) directs Plaintiffs to its First

Amended Answer and Affirmative Defenses (“Answer”) and documents submitted therewith and

(ii) will produce any non-privileged documents responsive to this Request.

REQUEST NO. 2:

       Job descriptions for the titles listed in response to Interrogatory No. 1 in effect during the
relevant time period.

RESPONSE TO REQUEST NO. 2: Whole Foods objects to this Request as vague and

ambiguous, as well as incomprehensible, in that it asks for “job descriptions for the titles” of any

individual who may have knowledge about the subject matter of this action, as requested in

Interrogatory No. 1, which includes individuals who are not employed by Whole Foods. Whole

Foods further objects to this Request as overly broad as it seeks information (i) about employees

who are not within the scope of the appropriate putative purported class, as is defined by the

position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff, (ii)

outside the relevant statutory period of January 5, 2012 through April 27, 2012, and (iii) outside

the relevant geographic scope. Whole Foods also objects to this Request to the extent it pertains

to Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the

representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not

employed by Whole Foods during the relevant statutory period of January 5, 2012 through April

27, 2012. Subject to and without waiving the general and foregoing objections, Whole Foods



                                                   4
will produce responsive documents from the applicable statutory period of January 5, 2012

through April 27, 2012, if any.

REQUEST NO. 3:

         Documents concerning the duties, experience, educational requirements, qualifications,
skills, physical requirements, work environment and employment conditions of the titles listed in
response to Interrogatory No. 1.

RESPONSE TO REQUEST NO. 3: Whole Foods objects to this Request as vague and

ambiguous, as well as incomprehensible, in that it asks for employment-related documents for

any individual who may have knowledge about the subject matter of this action, as requested in

Interrogatory No. 1, which includes individuals who are not employed by Whole Foods. Whole

Foods further objects to this Request as overly broad as it seeks information (i) about employees

who are not within the scope of the appropriate putative purported class, as is defined by the

position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff, (ii)

outside the relevant statutory period of January 5, 2012 through April 27, 2012, and (iii) that is

outside the relevant geographic scope. Whole Foods also objects to this Request to the extent it

pertains to Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from

the representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was

not employed by Whole Foods during the relevant statutory period of January 5, 2012 through

April 27, 2012. Subject to and without waiving the general and foregoing objections, Whole

Foods will produce responsive documents from the applicable statutory period of January 5,

2012 through April 27, 2012, if any.




                                                   5
REQUEST NO. 4:

       Documents concerning the worker’s compensation classifications of the titles listed in
response to Interrogatory No. 1.

RESPONSE TO REQUEST NO. 4: Whole Foods objects to this Request as vague and

ambiguous, as well as incomprehensible, in that it asks for “documents concerning the workers’

compensation classification of the titles” for any individual who may have knowledge about the

subject matter of this action, as requested in Interrogatory No. 1, which includes individuals who

are not employed by Whole Foods. Whole Foods further objects to this Request as overly broad

as it seeks information (i) about employees who are not within the scope of the appropriate

putative purported class, as is defined by the position held by Meynard, to the extent the Court

finds Meynard to be a proper plaintiff, (ii) outside the relevant statutory period of January 5,

2012 through April 27, 2012, and (iii) that is outside the relevant geographic scope. Whole

Foods also objects to this Request to the extent it pertains to Plaintiff Scott on the grounds that (i)

Plaintiffs’ counsel has sought to withdraw from the representation of Scott and (ii) Scott is not a

proper plaintiff to this litigation since Scott was not employed by Whole Foods during the

relevant statutory period of January 5, 2012 through April 27, 2012. Subject to and without

waiving the general and foregoing objections, Whole Foods will produce responsive documents

from the applicable statutory period of January 5, 2012 through April 27, 2012, if any.

REQUEST NO. 5:

        Documents concerning the timing and frequency of pay of New York employees in effect
during the relevant time period.

RESPONSE TO REQUEST NO. 5: Whole Foods objects to this Request as overly broad as it

seeks information (i) about employees who are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds




                                                  6
Meynard to be a proper plaintiff and (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012. Whole Foods also objects to this Request to the extent it pertains to

Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the

representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not

employed by Whole Foods during the relevant statutory period of January 5, 2012 through April

27, 2012. Subject to and without waiving the general and foregoing objections, Whole Foods

will produce responsive documents from the relevant statutory period of January 5, 2012 through

April 27, 2012, pending the entry of a Protective Order.

REQUEST NO. 6:

       For each payment of wages to New York employees between December 1, 2011 until
May 31, 2012, documents concerning the following: the date of payment of wages, the dates of
work covered by that payment of wages; name of employee; title of employee; gross wages;
deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular
hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked,
and the number of overtime hours worked.

RESPONSE TO REQUEST NO. 6: Whole Foods objects to this Request as overly broad as it

seeks information (i) about employees who are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff and (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012. Whole Foods also objects to this Request to the extent it pertains to

Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the

representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not

employed by Whole Foods during the relevant statutory period of January 5, 2012 through April

27, 2012. Subject to and without waiving the general and foregoing objections, Whole Foods

will produce responsive documents from the relevant statutory period of January 5, 2012 through

April 27, 2012, pending the entry of a Protective Order.



                                                   7
REQUEST NO. 7:

       Payroll summaries by job title for New York employees between December 1, 2011 until
May 31, 2012 showing total weekly gross earnings, dates of payment of wages, and dates of
work covered by the payment of wages.

RESPONSE TO REQUEST NO. 7: Whole Foods objects to this Request as overly broad as it

seeks information (i) about employees that are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff and (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012. Whole Foods further objects to this Request as duplicative of Request

Nos. 5 and 6. Whole Foods also objects to this Request to the extent it pertains to Plaintiff Scott

on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the representation of Scott

and (ii) Scott is not a proper plaintiff to this litigation since Scott was not employed by Whole

Foods during the relevant statutory period of January 5, 2012 through April 27, 2012. Subject to

and without waiving the general and foregoing objections, Whole Foods will produce responsive

documents from the relevant statutory period of January 5, 2012 through April 27, 2012, pending

the entry of a Protective Order.

REQUEST NO. 8:

     Documents concerning the Defendant’s timing and frequency of pay policies in effect for
New York employees during the relevant time period.

RESPONSE TO REQUEST NO. 8: Whole Foods objects to this Request as overly broad as it

seeks information (i) about employees who are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff and (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012. Whole Foods also objects to this Request to the extent it pertains to

Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the



                                                 8
representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not

employed by Whole Foods during the relevant statutory period of January 5, 2012 through April

27, 2012. Subject to and without waiving the general and foregoing objections, Whole Foods

will produce relevant policies applicable to New York employees in place during the relevant

statutory period of January 5, 2012 through April 27, 2012.

REQUEST NO. 9:

       Documents concerning the number of employees holding each job title identified in
response to Interrogatory No. 1 during the relevant time period.

RESPONSE TO REQUEST NO. 9: Whole Foods objects to this Request as vague and

ambiguous, as well as incomprehensible, in that it asks for “documents concerning the number of

employees holding each job title” any individual who may have knowledge about the subject

matter of this action, as requested in Interrogatory No. 1, which includes individuals who are not

employed by Whole Foods. Whole Foods further objects to this Request as overly broad as it

seeks information (i) about employees who are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff, (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012, and (iii) outside the relevant geographic scope. Whole Foods also

objects to this Request to the extent it pertains to Plaintiff Scott on the grounds that (i) Plaintiffs’

counsel has sought to withdraw from the representation of Scott and (ii) Scott is not a proper

plaintiff to this litigation since Scott was not employed by Whole Foods during the relevant

statutory period of January 5, 2012 through April 27, 2012. Subject to and without waiving the

general and foregoing objections, Whole Foods will produce responsive documents from the

relevant statutory period of January 5, 2012 through April 27, 2012, pending the entry of a

Protective Order.



                                                   9
REQUEST NO. 10:

       All employee handbooks covering New York employees in effect during the relevant
time period.

RESPONSE TO REQUEST NO. 10: Whole Foods objects to this Request as overly broad to

the extent it seeks information (i) about employees who are not within the scope of the

appropriate putative purported class, as is defined by the position held by Meynard, to the extent

the Court finds Meynard to be a proper plaintiff, (ii) outside the relevant statutory period of

January 5, 2012 through April 27, 2012. Whole Foods also objects to this Request to the extent it

pertains to Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from

the representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was

not employed by Whole Foods during the relevant statutory period of January 5, 2012 through

April 27, 2012. Subject to and without waiver of the general and foregoing objections, Whole

Foods will produce excerpts relevant to the claims being advanced in this litigation from its

General Information Guide (“GIG”) in place during the relevant statutory period of January 5,

2012 through April 27, 2012.

REQUEST NO. 11:

        Documents concerning the Named Plaintiffs. These documents include, without
limitation, Plaintiffs’ employment/personnel files, applications for employment, payroll forms,
termination forms, hire forms, complaints, written reprimands, comments, write-ups, tax forms,
shopper's reports, and email messages, as well as all documents containing personnel
information for the Plaintiffs, without limitation as to time period.

RESPONSE TO REQUEST NO. 11: Whole Foods objects to this Request as it is overly broad

and unduly burdensome. Whole Foods also objects to this Request to the extent it pertains to

Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the

representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not

employed by Whole Foods during the relevant statutory period of January 5, 2012 through April



                                                  10
27, 2012. Whole Foods further objects to this Request to the extent it seeks documents protected

by the attorney-client privilege and/or work product doctrine. Subject to and without waiver of

the general and foregoing objections, Whole Foods directs Plaintiffs to its Answer and the

documents attached thereto. Whole Foods further responds that it will produce the personnel file

for Meynard.

REQUEST NO. 12:

        For each payment of wages to the Named Plaintiffs between December 1, 2011 until May
31, 2012, documents concerning the following: the date of payment of wages, the dates of work
covered by that payment of wages; name of employee; gross wages; deductions; allowances, if
any, claimed as part of the minimum wage; net wages; the regular hourly rate or rates of pay; the
overtime rate or rates of pay; the number of regular hours worked, and the number of overtime
hours worked.

RESPONSE TO REQUEST NO. 12: Whole Foods objects to this Request as it is overly

broad and unduly burdensome. Whole Foods also objects to this Request to the extent it pertains

to Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the

representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not

employed by Whole Foods during the relevant statutory period of January 5, 2012 through April

27, 2012. Whole Foods further objects to this Request to the extent it seeks documents outside

the scope of the relevant statutory time period of January 5, 2012 through April 27, 2012.

Subject to and without waiver of the general and foregoing objections, Whole Foods will

produce the payroll records for Meynard from the relevant statutory time period of January 5,

2012 through April 27, 2012.

REQUEST NO. 13:

          Employee handbooks covering the Named Plaintiffs in effect during the relevant time
period.




                                                  11
RESPONSE TO REQUEST NO. 13: Whole Foods objects to this Request to the extent it

pertains to Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from

the representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was

not employed by Whole Foods during the relevant statutory period of January 5, 2012 through

April 27, 2012. Whole Foods further objects to this Request to the extent it seeks documents

outside the scope of the relevant statutory time period of January 5, 2012 through April 27, 2012.

Whole Foods also objects to this Request as duplicative of Request No. 10. Subject to and

without waiver of the general and foregoing objections, Whole Foods directs Plaintiffs to its

response to Request No. 10. Whole Foods further states that it will produce the personnel file of

Meynard, which contains policies relevant to him during his employment with Whole Foods.

REQUEST NO. 14:

        Job descriptions for titles held by the Named Plaintiffs during the relevant time period.

RESPONSE TO REQUEST NO. 14: Whole Foods objects to this Request to the extent it

pertains to Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from

the representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was

not employed by Whole Foods during the relevant statutory period of January 5, 2012 through

April 27, 2012. Whole Foods further objects to this Request to the extent it seeks documents

outside the scope of the relevant statutory time period of January 5, 2012 through April 27, 2012.

Whole Foods also objects to this Request as duplicative of Request No. 2. Subject to and

without waiver of the general and foregoing objections, Whole Foods will produce responsive

documents from the applicable statutory period of January 5, 2012 through April 27, 2012, if

any.




                                                  12
REQUEST NO. 15:

         Documents concerning the duties, experience, educational requirements, qualifications,
skills, physical requirements, work environment and employment conditions of the titles held by
Named Plaintiffs during the relevant time period.

RESPONSE TO REQUEST NO. 15: Whole Foods objects to this Request as it is overly broad

and unduly burdensome. Whole Foods also objects to this Request to the extent it pertains to

Plaintiff Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the

representation of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not

employed by Whole Foods during the relevant statutory period of January 5, 2012 through April

27, 2012. Whole Foods further objects to this Request to the extent it seeks documents outside

the scope of the relevant statutory time period of January 5, 2012 through April 27, 2012. Whole

Foods also objects to this Request as duplicative of Request No. 3. Subject to and without

waiver of the general and foregoing objections, Whole Foods will produce responsive documents

from the applicable statutory period of January 5, 2012 through April 27, 2012, if any.

REQUEST NO. 16:

      Documents concerning any application by Defendant for permission to pay manual
workers less frequently than weekly under NYLL 191.

RESPONSE TO REQUEST NO. 16: Whole Foods objects to this Request as overly broad to

the extent it seeks documents outside the relevant temporal scope. Whole Foods further objects

to this Request to the extent it seeks documents protected by the attorney-client privilege and/or

work product doctrine. Subject to and without waiver of the general and foregoing objections,

Whole Foods will produce its waiver application to the New York State Department of Labor

seeking an application for a payroll frequency waiver and documents relating to the same.




                                                  13
REQUEST NO. 17:

       Communications between Defendant and the New York State Department of Labor
concerning any application for permission to pay manual workers less frequently than weekly
under NYLL 191.

RESPONSE TO REQUEST NO. 17: Whole Foods objects to this Request as overly broad to

the extent it seeks documents outside the relevant temporal scope. Whole Foods further objects

to this Request as duplicative of Request No. 16. Subject to and without waiver of the general

and foregoing objections, Whole Foods will produce its waiver application to the New York

State Department of Labor seeking an application for a payroll frequency waiver and documents

relating to the same.

                                              ***

                                               DEFENDANT WHOLE FOODS MARKET
                                               GROUP, INC.

                                         By: /s/ Christopher M. Pardo
                                             Christopher M. Pardo (NY Bar No. 562802;
                                             admitted pro hac vice)
                                               cpardo@HuntonAK.com
                                             Anna L. Rothschild (pro hac vice forthcoming)
                                               arothschild@HuntonAK.com
                                             HUNTON ANDREWS KURTH LLP
                                             125 High Street, Suite 533
                                             Boston, MA 02110
                                             Tel: (617) 648-2759
 Dated: October 10, 2019                     Fax: (617) 433-5022




                                               14
                               CERTIFICATE OF SERVICE

         I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
certify that on October 10, 2019, the foregoing document was served by electronic mail only (per
the agreement of the parties) upon counsel for Plaintiffs as follows:

       Steven John Moser, Esq.
       Moser Employment Law
       3 School Street, Suite 207B
       Glen Cove, NY 11542
       smoser@moseremploymentlaw.com


                                            /s/ Christopher M. Pardo
                                            Christopher M. Pardo




                                              15
EXHBIT 3
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DERELL J. MEYNARD, individually and on                 Case No. 2:18-cv-00086-SJF-AKT
behalf of all others similarly situated,

       Plaintiffs,

               v.

WHOLE FOODS MARKET GROUP, INC.

       Defendant.


    DEFENDANT WHOLE FOODS MARKET GROUP, INC.’S RESPONSES AND
   OBJECTIONS TO PLAINTIFF’S CORRECTED PRE-CLASS CERTIFICATION
   INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Rules 26, 33, 34 of the Federal Rules of Civil Procedure, the Local Rules of

the United States District Court of the Eastern District of New York (“Local Rules”), and the

Order of the Honorable Sandra J. Feuerstein filed on August 28, 2020 (ECF No. 75), the

Defendant Whole Foods Market Group, Inc. (“Defendant” or “Whole Foods”) hereby responds

to the Corrected Pre-Class Certification Interrogatories and Requests for Production of

Documents served by Plaintiff Derell J. Meynard (“Meynard”) as follows.

                     GENERAL OBJECTIONS TO INTERROGATORIES

       1.      Whole Foods objects to these Interrogatories as being an improper fishing

expedition given (i) the previous dismissal of Plaintiff Dwayne J. Scott, (ii) Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and (iii) the pending

briefing before the Court on Whole Foods’ Limited Motion to Deny Class Certification or,

Alternatively, Strike the Class Allegations (“Whole Foods’ Limited Motion to Deny Class

Certification”), which the parties agreed to before the Court and at which time Plaintiff made no




                                                1
mention of pursuing yet additional discovery, and which motion has already been served on

Plaintiff.

        2.     Whole Foods objects to these Interrogatories to the extent they pertain to

dismissed Plaintiff Scott, as the Court has dismissed Scott with prejudice and directed Whole

Foods only to respond to these Requests as if served only by Meynard.

        3.     Whole Foods objects to these Interrogatories to the extent that they seek

discovery into any current or former employee of Whole Foods besides Meynard for the same

reasons set forth in Whole Foods’ Limited Motion to Deny Class Certification.

        4.     Whole Foods objects to these Interrogatories to the extent they pertain to any

employee of Whole Foods who held a position other than “Produce Buyer/Specialist,” which is

the only position that Meynard held during the alleged class period.

        5.     Whole Foods objects to these Interrogatories to the extent they pertain to any

employee of Whole Foods who worked at a Whole Foods location other than the single location

in Jericho, New York, where Meynard worked during the alleged class period.

        6.     Whole Foods objects to each Interrogatory to the extent it seeks information

outside of the relevant statutory period of January 5, 2012 through April 27, 2012.

        7.     Whole Foods objects to each Interrogatory to the extent it purports to impose

upon Whole Foods any obligations different from, or in addition to, those obligations imposed

by the Eastern District of New York Local Rules of Civil Procedure.

        8.     Whole Foods objects to each Interrogatory to the extent it seeks information that

is not relevant to any party’s claim or defense and/or is not proportional to the needs of this case.

        9.     Discovery in this action is ongoing. Whole Foods therefore objects to each

Interrogatory to the extent it is premature to seek “all” facts or legal bases for claims and




                                                  2
defenses and Whole Foods reserves the right to supplement or otherwise modify its response to

the Interrogatories as it deems necessary in light of additional information that is discovered or

disclosed in the course of these proceedings.

       10.     Whole Foods objects to these Interrogatories given the pendency of Whole

Foods’ Limited Motion to Deny Class Certification, which motion has already been served on

Plaintiff and would moot much of the information sought herein, also rendering such requests

premature.

       11.     Whole Foods’ responses and objections are made without waiving or intending to

waive, but on the contrary expressly preserving and intending to preserve, all objections as to

authenticity, competency, relevance, materiality, privilege, and admissibility of any information

disclosed in accordance with these Responses, General Objections, and Specific Objections, and

the right to object on any ground at any time to other interrogatories, requests for production,

requests for admission, or other discovery procedures involving or relating to the subject matter

of the Interrogatories. Whole Foods’ willingness to provide information in response to the

Interrogatories is not a concession that the subject matter of the particular Interrogatory is

discoverable, relevant to this action, or admissible as evidence. Whole Foods reserves the right

to object to further discovery into any subject matter in the Interrogatories.

       12.     No response should be construed as, and is not intended to be, an admission or

adoption of any position contained in any Interrogatory.

       13.     Whole Foods objects to each Interrogatory to the extent it improperly seeks

information that does not exist, that is not currently in Whole Foods’ possession, custody, or

control, or which Plaintiff may no longer recall.




                                                    3
       14.     Whole Foods objects to each Interrogatory to the extent that the information

sought, if in existence, is more readily available from entities other than Whole Foods.

       15.     Whole Foods objects to each Interrogatory to the extent that it calls for the

disclosure of information which is protected from discovery by a claim of privilege, including

but not limited to the attorney-client privilege, the work product doctrine, and/or any other

applicable privilege(s).

       16.     Whole Foods objects to each Interrogatory to the extent that it is duplicative

and/or cumulative of other Interrogatories herein.

       17.     Whole Foods objects to each Interrogatory to the extent that it seeks information

that is confidential, proprietary, and/or constitutes trade secrets of Whole Foods.

       18.     Whole Foods objects to each Interrogatory to the extent that it is compound and

is actually multiple interrogatories.

       19.     Whole Foods reserves the right to supplement or otherwise modify Whole Foods’

responses to the Interrogatories as it deems necessary.

       20.     These General Objections are incorporated into each of Whole Foods’ responses

to the Interrogatories as set forth below.

         RESPONSES AND SPECIFIC OBJECTIONS TO INTERROGATORIES

INTERROGATORY NO. 1:

        Identify all persons who are believed or known by Defendant to have any knowledge
concerning the subject matter of this action, or the issues raised by either the complaint or
Defendant’s answer, or that relate to any claims for damages raised in the complaint or defenses
raised in Defendant’s answer, and specify in detail the facts, events, issues and subject matter
about which each such person has knowledge. Please also provide a description of documents
that Defendant believes are in each such person's possession. To the extent that Defendant
objects to communication between Plaintiff’s counsel and any person identified in response to
this interrogatory, please state with specificity the basis for the objection, and the reasons
therefor.




                                                 4
RESPONSE TO INTERROGATORY NO. 1: Whole Foods objects to this Interrogatory on

the grounds that it is overly broad and unduly burdensome to identify all persons who may have

any knowledge relating in any way to the facts, events, issues, and subject matter of this action,

issues raised by either the Complaint or Whole Foods’ First Amended Answer and Affirmative

Defenses (“Answer”), relates to any claims for damages raised in the Complaint, or defenses

raised in the Answer. Whole Foods also objects to this Interrogatory as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and Whole Foods’ Limited

Motion to Deny Class Certification, which motion has already been served on Plaintiff. Whole

Foods further objects to this Interrogatory as it is compound and is multiple interrogatories.

Subject to and without waiving the general and foregoing objections, Whole Foods states that, in

addition to the Plaintiff, the persons listed below possess or may possess knowledge or

information relating to the facts, events, issues, and subject matter of this action, as was

provided by Whole Foods in its initial disclosures.

       a. Diana Grandison, Executive Leader, Team Member Services Business Partner for the
          Northeast Region, Whole Foods. Ms. Grandison is likely to have information
          concerning or relating to certain of the allegations in the Plaintiff’s Complaint,
          including, but not limited to the Plaintiff’s work history, the Plaintiff’s job duties,
          and Whole Foods’ policies and pay practices. Ms. Grandison is also likely to have
          information concerning or relating to Whole Foods’ affirmative defenses.

       b. Patricia Yost, Vice President, Tax, Whole Foods. Ms. Yost is likely to have
          information concerning or relating to Whole Foods’ application for a waiver from the
          New York State Department of Labor requesting permission to pay manual workers
          on a bi-weekly basis

       c. Frederic C. Leffler, Senior Counsel (former), Proskauer Rose, LLP. Mr. Leffler
          would have had information concerning or relating to the allegations in the Plaintiff’s
          Complaint about the application for a waiver from the New York State Department
          of Labor requesting permission to pay manual workers on a bi-weekly basis. It is
          Whole Foods’ understanding that Mr. Leffler is deceased.




                                                5
       d. Annemarie Culberson, Senior Labor Standards Investigator, New York State
          Department of Labor. Ms. Culberson is likely to have information concerning or
          relating to Whole Foods’ application for a waiver from the New York State
          Department of Labor requesting permission to pay manual workers on a bi-weekly
          basis.

       e. Mark Knox, New York State Department of Labor. Mr. Knox is likely to have
          information concerning or relating to Whole Foods’ application for a waiver from the
          New York State Department of Labor requesting permission to pay manual workers
          on a bi-weekly basis.

       f. Colleen C. Gardner, New York State Department of Labor. Ms. Gardner is likely to
          have information concerning or relating to Whole Foods’ application for a waiver
          from the New York State Department of Labor requesting permission to pay manual
          workers on a bi-weekly basis, as she is the representative from the New York State
          Department of Labor that signed the letter granting Whole Foods’ waiver dated April
          27, 2012.

INTERROGATORY NO. 2:

       Identify all persons who were involved in processing payroll for New York employees
during the relevant time period, and briefly describe the person’s role in the payroll process.

RESPONSE TO INTERROGATORY NO. 2: Whole Foods objects to this Interrogatory to

the extent it seeks information about employees that are not within the scope of the appropriate

putative purported class, as is defined by the position held by Meynard, to the extent the Court

finds Meynard to be a proper plaintiff.     Subject to and without waiving the general and

foregoing objections, Whole Foods states that Sindy Gonzales was the Payroll Benefits

Specialist at the Jericho, New York store, where Meynard worked during the relevant statutory

period of January 5, 2012 through April 27, 2012.

INTERROGATORY NO. 3:

       List the titles of New York employees.

RESPONSE TO INTERROGATORY NO. 3: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole

Foods’ previous discovery responses relevant to the actual scope of this matter, and Whole



                                                6
Foods’ Limited Motion to Deny Class Certification, which motion has already been served on

Plaintiff and would moot the information sought in this Interrogatory, also rendering it

premature. Whole Foods further objects to this Interrogatory as vague and ambiguous. Whole

Foods further objects to this Interrogatory as overly broad as it seeks information (i) about

employees that are not within the scope of the appropriate putative purported class, as is defined

by the position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff

and (ii) outside the scope of the relevant statutory time period of January 5, 2012 through April

27, 2012. Subject to and without waiver of the general and foregoing objections, Whole Foods

states that “Produce Buyer/Specialist” is the only title that Meynard held during the applicable

class period.

INTERROGATORY NO. 4:

        For each title listed in response to Interrogatory No. 3, state the following information
during the relevant time period: (1) the frequency of pay (weekly, bi-weekly, semimonthly,
other), (2) the regular payday designated by the Defendant pursuant to NYLL 191.

RESPONSE TO INTERROGATORY NO. 4: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole

Foods’ previous discovery responses relevant to the actual scope of this matter, and Whole

Foods’ Limited Motion to Deny Class Certification, which motion has already been served on

Plaintiff and would moot the information sought in this Interrogatory, also rendering it

premature. Whole Foods further objects to this Interrogatory as overly broad as it seeks

information about employees that are not within the scope of the appropriate putative purported

class, as is defined by the position held by Meynard, to the extent the Court finds Meynard to be

a proper plaintiff. Subject to and without waiver of the general and foregoing objections, Whole

Foods directs Meynard to the payroll documents for Meynard, which Whole Foods previously




                                                7
produced on October 10, 2019.

INTERROGATORY NO. 5:

       For each title listed in response to Interrogatory No. 3, list the dates of all paydays, and for
each pay date, state the first day and the last day of the pay period covered by the payment of
wages.

RESPONSE TO INTERROGATORY NO. 5: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole

Foods’ previous discovery responses relevant to the actual scope of this matter, and Whole

Foods’ Limited Motion to Deny Class Certification, which motion has already been served on

Plaintiff and would moot the information sought in this Interrogatory, also rendering it

premature. Whole Foods further objects to this Interrogatory as overly broad as it seeks

information about employees that are not within the scope of the appropriate putative purported

class, as is defined by the position held by Meynard, to the extent the Court finds Meynard to be

a proper plaintiff. Subject to and without waiver of the general and foregoing objections, Whole

Foods directs Meynard to the payroll documents for Meynard produced by Whole Foods on or

about October 10, 2019.

INTERROGATORY NO. 6:

       For each title listed in response to Interrogatory No. 3, state the total combined number
of employees that held each job title during the relevant time period.

RESPONSE TO INTERROGATORY NO. 6: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole

Foods’ previous discovery responses relevant to the actual scope of this matter, and Whole

Foods’ Limited Motion to Deny Class Certification, which motion has already been served on

Plaintiff and would moot the information sought in this Interrogatory, also rendering it

premature. Whole Foods further objects to this Interrogatory as overly broad as it seeks



                                                   8
information about employees that are not within the scope of the appropriate putative purported

class, as is defined by the position held by Meynard, to the extent the Court finds Meynard to be

a proper plaintiff. Subject to and without waiver of the general and foregoing objections, Whole

Foods states that, in addition to Meynard, twelve (12) individuals held the position of Produce

Buyer/Specialist in New York during the relevant statutory time period of January 5, 2012

through April 27, 2012.

INTERROGATORY NO. 7:

        State the following information for each Named Plaintiff: (i) date of hire; (ii) job title(s)
and dates on which such job title(s) were held; (ii) regular rate(s) of pay and the dates on which
those rates were in effect; (iii) all employment locations and the dates employed at each
location; (iv) Plaintiff date of separation from employment, and (v) the stated reasons for
separation.

RESPONSE TO INTERROGATORY NO. 7: Whole Foods directs Meynard to its Answer

and the documents affixed thereto, as well as the personnel file of Meynard, which Whole Foods

previously produced on or about October 10, 2019. Whole Foods further states that Meynard

was employed by Whole Foods only at the Jericho, New York store from June 24, 2010 through

July 22, 2013 and that during the relevant statutory period Meynard held only the position of

Produce Buyer/Specialist.      Whole Foods further states that Meynard was terminated for

violation of Whole Foods’ time and attendance policy.

INTERROGATORY NO. 8:

      State the date on which the Defendant became aware of the requirement to pay manual
workers weekly under NYLL 191.

RESPONSE TO INTERROGATORY NO. 8: Whole Foods objects to this Interrogatory as (i)

vague and ambiguous with respect to the term “aware of,” and (ii) unduly burdensome insofar as

it seeks information about the awareness of any single employee of Whole Foods regarding a

specific provision of the NYLL. Whole Foods further objects to this Interrogatory to the extent



                                                  9
it calls for information protected by the attorney-client privilege. Subject to and without waiving

the general and foregoing objections, Whole Foods directs the Plaintiff to the documents

produced by Whole Foods on or about October 10, 2019 related to its application to the New

York State Department of Labor for a payroll frequency waiver.

INTERROGATORY NO. 9:

      Identify all persons involved in any application by Defendant to the New York State
Department of Labor to pay manual workers less frequently than weekly under NYLL 191.

RESPONSE TO INTERROGATORY NO. 9: Whole Foods objects to this Interrogatory as

overly broad and unduly burdensome to the extent it calls for “all persons” involved in “any”

application by Whole Foods to the New York State Department of Labor. Whole Foods also

objects to this Interrogatory as being duplicative of certain other of the interrogatories herein.

Subject to and without waiving the general and foregoing objections, Whole Foods directs the

Plaintiff to the documents previously produced by Whole Foods on or about October 10, 2019

related to Whole Foods’ application to the New York State Department of Labor for a payroll

frequency waiver, which identifies the individuals at Whole Foods that were involved in such

application.

                 GENERAL OBJECTIONS TO DOCUMENT REQUESTS

       1.      Whole Foods objects to these Requests as being an improper fishing expedition

given (i) the previous dismissal of Plaintiff Dwayne J. Scott, (ii) Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and (iii) the pending briefing

before the Court on Whole Foods’ Limited Motion to Deny Class Certification, which the parties

agreed to before the Court and at which time Plaintiff made no mention of pursuing yet

additional discovery, and which motion has already been served on Plaintiff.




                                                10
       2.      Whole Foods objects to these Requests to the extent they pertain to dismissed

Plaintiff Scott, as the Court has dismissed Scott with prejudice and directed Whole Foods only

to respond to these Requests as if served only by Meynard.

       3.      Whole Foods objects to these Requests to the extent that they seek discovery into

any current or former employee of Whole Foods besides Meynard for the same reasons set forth

in Whole Foods’ Limited Motion to Deny Class Certification.

       4.      Whole Foods objects to these Requests to the extent they pertain to any employee

of Whole Foods who held a position other than “Produce Buyer/Specialist,” which is the only

position that Meynard held during the alleged class period.

       5.      Whole Foods objects to these Requests to the extent they pertain to any employee

of Whole Foods who worked at a Whole Foods location other than the single location in Jericho,

New York, where Meynard worked during the alleged class period.

6. Whole Foods objects to each Request to the extent it seeks documents and information

    outside of the relevant statutory period of January 5, 2012 through April 27, 2012.

       7.      Whole Foods objects to each Request to the extent it purports to impose upon

Whole Foods any obligations different from, or in addition to, those obligations imposed by the

Eastern District of New York Local Rules of Civil Procedure.

       8.      Whole Foods objects to each Request to the extent it seeks documents or

information that is not relevant to any party’s claim or defense and/or is not proportional to the

needs of this case.

       9.      Whole Foods objects to each Request to the extent that it seeks documents and/or

information that is confidential, proprietary, and/or constitutes trade secrets of Whole Foods.




                                                11
         10.   Whole Foods’ responses and objections are made without waiving or intending to

waive, but on the contrary expressly preserving and intending to preserve, all objections as to

authenticity, competency, relevance, materiality, privilege, and admissibility of any information

disclosed in accordance with these Responses, General Objections, and Specific Objections, and

the right to object on any ground at any time to other interrogatories, requests for production,

requests for admission, or other discovery procedures involving or relating to the subject matter

of the Requests. Whole Foods’ willingness to provide information in response to the Requests

is not a concession that the subject matter of the particular Request is discoverable, relevant to

this action, or admissible as evidence. Whole Foods reserves the right to object to further

discovery into any subject matter in the Requests.

         11.   Whole Foods objects to each Request to the extent that it improperly seeks

documents that do not exist or that are not currently in Whole Foods’ possession, custody, or

control.

         12.   Whole Foods objects to each Request to the extent that the documents and/or

information sought, if in existence, are more readily available from entities other than Whole

Foods.

         13.   Whole Foods objects to each Request to the extent that it calls for the production

of documents and information which are protected from discovery by a claim of privilege,

including but not limited to the attorney-client privilege, the work product doctrine, the common

interest privilege, and/or any other applicable privilege(s).

         14.   Whole Foods objects to each Request to the extent that it is duplicative and/or

cumulative of other Requests herein.




                                                 12
       15.     No response should be construed as, and is not intended to be, an admission or

adoption of any position contained in any Request.

       16.     Whole Foods objects to these Requests given the pendency of Whole Foods’

Limited Motion to Deny Class Certification, which motion has already been served on Plaintiff

and would moot much of the information sought herein, also rendering such requests premature.

       17.     Whole Foods reserves the right to supplement or otherwise modify Whole Foods

responses to the Requests as Whole Foods deems necessary.

       18.     These General Objections are incorporated into each of Whole Foods’ responses

to the Requests as set forth below.

       RESPONSES AND SPECIFIC OBJECTIONS TO DOCUMENT REQUESTS

REQUEST NO. 1:

        Documents, electronically stored information, and tangible things that the Defendant has
in its possession, custody, or control and may use to support its claims or defenses, unless the
use would be solely for impeachment.

RESPONSE TO REQUEST NO. 1: Whole Foods objects to this Request as premature.

Whole Foods further objects to this Request (i) as overly broad and unduly burdensome given its

timing prior to the Plaintiff seeking class certification and (ii) to the extent it calls for the

production of documents, electronically stored information, and tangible things that are or may

be protected by the attorney-client privilege and/or the attorney work-product doctrine.

REQUEST NO. 2:

       Job descriptions for the titles listed in response to Interrogatory No. 3 in effect during the
relevant time period.

RESPONSE TO REQUEST NO. 2: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and Whole Foods’ Limited



                                                 13
Motion to Deny Class Certification, which motion has already been served on Plaintiff and

would moot the information sought in this Request, also rendering it premature.. Whole Foods

further objects to this Request as overly broad as it seeks information about employees that are

not within the scope of the appropriate putative purported class, as is defined by the position

held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff. Subject to and

without waiving the general and foregoing objections, Whole Foods will produce responsive

documents from the applicable statutory period of January 5, 2012 through April 27, 2012, if

any.

REQUEST NO. 3:

         Documents concerning the duties, experience, educational requirements, qualifications,
skills, physical requirements, work environment and employment conditions of the titles listed in
response to Interrogatory No. 3.

RESPONSE TO REQUEST NO. 3: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and Whole Foods’ Limited

Motion to Deny Class Certification, which motion has already been served on Plaintiff and

would moot the information sought in this Request, also rendering it premature.. Whole Foods

further objects to this Request as overly broad as it seeks information about employees that are

not within the scope of the appropriate putative purported class, as is defined by the position

held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff. Subject to and

without waiving the general and foregoing objections, Whole Foods directs Meynard to the

documents previously produced by Whole Foods on or about October 10, 2019.

REQUEST NO. 4:

       Documents concerning the worker’s compensation classifications of the titles listed in
response to Interrogatory No. 3.



                                               14
RESPONSE TO REQUEST NO. 4: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and Whole Foods’ Limited

Motion to Deny Class Certification, which motion has already been served on Plaintiff and

would moot the information sought in this Request, also rendering it premature. Whole Foods

further objects to this Request as overly broad as it seeks information (i) about employees who

are not within the scope of the appropriate putative purported class, as is defined by the position

held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff, (ii) outside the

relevant statutory period of January 5, 2012 through April 27, 2012, and (iii) that is outside the

relevant geographic scope.      Subject to and without waiving the general and foregoing

objections, Whole Foods directs Plaintiff to the NYS DOL waiver application documents

previously produced on or about October 10, 2019, which contains workers’ compensation

information.

REQUEST NO. 5:

        Documents concerning the timing and frequency of pay of New York employees in
effect during the relevant time period.

RESPONSE TO REQUEST NO. 5: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and Whole Foods’ Limited

Motion to Deny Class Certification, which motion has already been served on Plaintiff and

would moot the information sought in this Request, also rendering it premature.. Whole Foods

further objects to this Request as overly broad as it seeks information about employees that are

not within the scope of the appropriate putative purported class, as is defined by the position




                                                15
held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff. Subject to and

without waiving the general and foregoing objections, Whole Foods directs Meynard to the

payroll documents previously produced by Whole Foods on or about October 10, 2019.

REQUEST NO. 6:

       For each payment of wages to New York employees between December 1, 2011 until
May 31, 2012, documents concerning the following: the date of payment of wages, the dates of
work covered by that payment of wages; name of employee; title of employee; gross wages;
deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular
hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked,
and the number of overtime hours worked.

RESPONSE TO REQUEST NO. 6:                 Whole Foods objects to this Request as being an

improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and Whole Foods’

Limited Motion to Deny Class Certification, which motion has already been served on Plaintiff

and would moot the information sought in this Request, also rendering it premature.. Whole

Foods further objects to this Request as overly broad as it seeks information (i) about employees

who are not within the scope of the appropriate putative purported class, as is defined by the

position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff, and (ii)

outside the relevant statutory period of January 5, 2012 through April 27, 2012. Subject to and

without waiving the general and foregoing objections, Whole Foods directs Plaintiff to the

payroll and personnel documents previously produced by Whole Foods on or about October 10,

2019.

REQUEST NO. 7:

       Payroll summaries by job title for New York employees between December 1, 2011 until
May 31, 2012 showing total weekly gross earnings, dates of payment of wages, and dates of
work covered by the payment of wages.

RESPONSE TO REQUEST NO. 7:                 Whole Foods objects to this Request as being an



                                                16
improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and Whole Foods’

Limited Motion to Deny Class Certification, which motion has already been served on Plaintiff

and would moot the information sought in this Request, also rendering it premature.. Whole

Foods further objects to this Request as overly broad as it seeks information (i) about employees

who are not within the scope of the appropriate putative purported class, as is defined by the

position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff, and (ii)

outside the relevant statutory period of January 5, 2012 through April 27, 2012. Subject to and

without waiving the general and foregoing objections, Whole Foods directs Plaintiff to the

payroll and personnel documents previously produced by Whole Foods on or about October 10,

2019.

REQUEST NO. 8:

       Documents concerning the Defendant’s timing and frequency of pay policies in effect
for New York employees during the relevant time period.

RESPONSE TO REQUEST NO. 8:                 Whole Foods objects to this Request as being an

improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and Whole Foods’

Limited Motion to Deny Class Certification, which motion has already been served on Plaintiff

and would moot the information sought in this Request, also rendering it premature.. Whole

Foods further objects to this Request as overly broad as it seeks information about employees

who are not within the scope of the appropriate putative purported class, as is defined by the

position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff. Subject

to and without waiving the general and foregoing objections, Whole Foods directs Plaintiff to

the General Information Guide (“GIG”), previously produced by Whole Foods on or about



                                                17
October 10, 2019, which contains relevant pay policies in effect for New York employees

during the relevant statutory period.

REQUEST NO. 9:

       Documents concerning the number of employees holding each job title identified in
response to Interrogatory No. 3 during the relevant time period.

RESPONSE TO REQUEST NO. 9:                Whole Foods objects to this Request as being an

improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and Whole Foods’

Limited Motion to Deny Class Certification, which motion has already been served on Plaintiff

and would moot the information sought in this Request, also rendering it premature.. Whole

Foods further objects to this Request as overly broad as it seeks information about employees

that are not within the scope of the appropriate putative purported class, as is defined by the

position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff.

Subject to and without waiver of the general and foregoing objections, Whole Foods states that,

in addition to Meynard, twelve (12) individuals held the position of Produce Buyer/Specialist in

New York during the relevant statutory time period of January 5, 2012 through April 27, 2012.

REQUEST NO. 10:

       All employee handbooks covering New York employees in effect during the
relevant time period.

RESPONSE TO REQUEST NO. 10: Whole Foods objects to this Request as being an

improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and Whole Foods’

Limited Motion to Deny Class Certification, which motion has already been served on Plaintiff

and would moot the information sought in this Request, also rendering it premature.. Whole




                                               18
Foods further objects to this Request as overly broad as it seeks information about employees

who are not within the scope of the appropriate putative purported class, as is defined by the

position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff. Subject

to and without waiver of the general and foregoing objections, Whole Foods directs Plaintiff to

the relevant excerpts of the GIG, previously produced by Whole Foods on or about October 10,

2019.

REQUEST NO. 11:

        Documents concerning the Named Plaintiff. These documents include, without
limitation, Plaintiff’s employment/personnel files, applications for employment, payroll forms,
termination forms, hire forms, complaints, written reprimands, comments, write-ups, tax forms,
shopper's reports, and email messages, as well as all documents containing personnel
information for the Plaintiff, without limitation as to time period.

RESPONSE TO REQUEST NO. 11: Whole Foods directs Meynard to its Answer and the

documents affixed thereto, as well as the personnel file of Meynard, which Whole Foods

previously produced on or about October 10, 2019.

REQUEST NO. 12:

        For each payment of wages to the Named Plaintiff between December 1, 2011 until May
31, 2012, documents concerning the following: the date of payment of wages, the dates of work
covered by that payment of wages; name of employee; gross wages; deductions; allowances, if
any, claimed as part of the minimum wage; net wages; the regular hourly rate or rates of pay; the
overtime rate or rates of pay; the number of regular hours worked, and the number of overtime
hours worked.

RESPONSE TO REQUEST NO. 12: Whole Foods directs Meynard to its Answer and the

documents affixed thereto, as well as the payroll records of Meynard, which Whole Foods

previously produced on or about October 10, 2019.

REQUEST NO. 13:

          Employee handbooks covering the Named Plaintiff in effect during the relevant time
period.




                                               19
RESPONSE TO REQUEST NO. 13: Whole Foods objects to this Request as redundant and

unreasonably duplicative with Request Nos. 8 and 10.         Accordingly, Whole Foods directs

Plaintiff to its response and objections to Request Nos. 8 and 10, which is incorporated herein.

REQUEST NO. 14:

       Job descriptions for titles held by the Named Plaintiff during the relevant time period.

RESPONSE TO REQUEST NO. 14: Whole Foods directs Meynard to its Answer and the

documents affixed thereto, as well as the personnel file of Meynard, which Whole Foods

previously produced on or about October 10, 2019, which contains any responsive documents,

to the extent such documents exist.

REQUEST NO. 15:

         Documents concerning the duties, experience, educational requirements, qualifications,
skills, physical requirements, work environment and employment conditions of the titles held by
Named Plaintiff during the relevant time period.

RESPONSE TO REQUEST NO. 15: Whole Foods objects to this Request as redundant and

unreasonably duplicative with Request No. 3. Accordingly, Whole Foods directs Plaintiff to its

response and objections to Request No. 3, which is incorporated herein.

REQUEST NO. 16:

      Documents concerning any application by Defendant for permission to pay manual
workers less frequently than weekly under NYLL 191.

RESPONSE TO REQUEST NO. 16: Whole Foods objects to this Request as overly broad to

the extent it seeks documents outside the relevant temporal scope. Whole Foods further objects

to this Request to the extent it seeks documents protected by the attorney-client privilege and/or

work product doctrine. Subject to and without waiver of the general and foregoing objections,

Whole Foods directs Plaintiff to the documents previously produced by Whole Foods on or

about October 10, 2019, which include Whole Foods’ waiver application to the NYS DOL.



                                                20
REQUEST NO. 17:

       Communications between Defendant and the New York State Department of Labor
concerning any application for permission to pay manual workers less frequently than
weekly under NYLL 191.

RESPONSE TO REQUEST NO. 17: Whole Foods objects to this Request as overly broad to

the extent it seeks documents outside the relevant temporal scope. Whole Foods further objects

to this Request as duplicative of Request No. 16. Subject to and without waiver of the general

and foregoing objections, Whole Foods directs Plaintiff to the documents previously produced

by Whole Foods on or about October 10, 2019, which include Whole Foods’ waiver application

to the NYS DOL.

                                         DEFENDANT WHOLE FOODS MARKET
                                         GROUP, INC.



                                   By:
                                         Christopher M. Pardo
                                         HUNTON ANDREWS KURTH LLP
                                         200 Park Avenue, 52nd Floor
                                         New York, New York 10166
                                         Tel: (212) 309-1000
                                         Fax: (212) 309-1100
Dated: September 21, 2020                cpardo@HuntonAK.com




                                              21
                              CERTIFICATE OF SERVICE

        I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
certify that on September 21, 2020, the foregoing document was served by electronic mail only
(per the agreement of the parties) upon counsel for Plaintiff as follows:

       Steven John Moser, Esq.
       Moser Employment Law
       3 School Street, Suite 207B
       Glen Cove, NY 11542
       smoser@moseremploymentlaw.com



                                           Christopher M. Pardo




                                             22
EXHBIT 4
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 DERELL J. MEYNARD, individually and on                   Case No. 2:18-cv-00086-SJF-AKT
 behalf of all others similarly situated,

        Plaintiffs,

                v.

 WHOLE FOODS MARKET GROUP, INC.

        Defendant.


                DEFENDANT WHOLE FOODS MARKET GROUP, INC.’S
                  RESPONSES AND OBJECTIONS TO PLAINTIFF’S
                      SECOND SET OF INTERROGATORIES

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, the Local Rules of

the United States District Court of the Eastern District of New York (“Local Rules”), the Defendant

Whole Foods Market Group, Inc. (“Defendant” or “Whole Foods”) hereby responds to the Second

Set of Interrogatories served by Plaintiff Derell J. Meynard (“Plaintiff” or “Meynard”) as follows.

       As an initial matter, Whole Foods refers Plaintiff to its responses and objections served on

October 10, 2019 to Plaintiff’s Pre-Certification Interrogatories, as many of the Interrogatories

herein are duplicative of the discovery to which Whole Foods has already responded. Moreover,

Plaintiff’s “Corrected” Pre-Class Certification Interrogatories and Requests for Production served

on October 22, 2019 simply correct typographical errors and were not substantively different from

the original discovery responded to by Whole Foods, such that Whole Foods further directs

Plaintiff to its October 10, 2019 responses and objections, where are also responsive to the October

22, 2019 discovery.
                                   GENERAL OBJECTIONS

       1.      Whole Foods objects to these Interrogatories as being an improper fishing

expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous discovery

responses relevant to the actual scope of this matter, and the pending briefing schedule on Whole

Foods’ Limited Motion to Deny Class Certification or, Alternatively, Strike the Class Allegations

(“Whole Foods’ Limited Motion to Deny Class Certification”), which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff.

       2.      Whole Foods objects to each Interrogatory to the extent it seeks information

outside of the relevant statutory period of January 5, 2012 through April 27, 2012.

       3.      Whole Foods objects to each Interrogatory to the extent it purports to impose upon

Whole Foods any obligations different from, or in addition to, those obligations imposed by the

Eastern District of New York Local Rules of Civil Procedure.

       4.      Whole Foods objects to each Interrogatory to the extent it seeks information that

is not relevant to any party’s claim or defense and/or is not proportional to the needs of this case.

       5.      Discovery in this action is ongoing. Whole Foods therefore objects to each

Interrogatory to the extent it is premature to seek “all” facts or legal bases for claims and defenses

and Whole Foods reserves the right to supplement or otherwise modify its response to the

Interrogatories as it deems necessary in light of additional information that is discovered or

disclosed in the course of these proceedings.

       6.      Whole Foods’ responses and objections are made without waiving or intending to

waive, but on the contrary expressly preserving and intending to preserve, all objections as to

authenticity, competency, relevance, materiality, privilege, and admissibility of any information




                                                  2
disclosed in accordance with these Responses, General Objections, and Specific Objections, and

the right to object on any ground at any time to other interrogatories, requests for production,

requests for admission, or other discovery procedures involving or relating to the subject matter

of the Interrogatories. Whole Foods’ willingness to provide information in response to the

Interrogatories is not a concession that the subject matter of the particular Interrogatory is

discoverable, relevant to this action, or admissible as evidence. Whole Foods reserves the right

to object to further discovery into any subject matter in the Interrogatories.

        7.      No response should be construed as, and is not intended to be, an admission or

adoption of any position contained in any Interrogatory.

        8.      Whole Foods objects to each Interrogatory to the extent it improperly seeks

information that does not exist, that is not currently in Whole Foods’ possession, custody, or

control, or which Plaintiff may no longer recall.

        9.      Whole Foods objects to each Interrogatory to the extent that the information

sought, if in existence, is more readily available from entities other than Whole Foods.

        10.     Whole Foods objects to each Interrogatory to the extent that it calls for the

disclosure of information which is protected from discovery by a claim of privilege, including but

not limited to the attorney-client privilege, the work product doctrine, and/or any other applicable

privilege(s).

        11.     Whole Foods objects to each Interrogatory to the extent that it is duplicative and/or

cumulative of other Interrogatories herein.

        12.     Whole Foods objects to each Interrogatory to the extent that it seeks information

that is confidential, proprietary, and/or constitutes trade secrets of Whole Foods.




                                                    3
       13.     Whole Foods objects to each Interrogatory to the extent that it is compound and is

actually multiple interrogatories.

       14.     Whole Foods reserves the right to supplement or otherwise modify Whole Foods’

responses to the Interrogatories as it deems necessary.

       15.     These General Objections are incorporated into each of Whole Foods’ responses

to the Interrogatories as set forth below.

                         RESPONSES AND SPECIFIC OBJECTIONS

INTERROGATORY NO. 1:

       Please identify each person who held the title of “Buyer” during the relevant time period.

RESPONSE TO INTERROGATORY NO. 1: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and the pending briefing

schedule on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed

to before the Court and at which time Plaintiff made no mention of serving yet more discovery,

and which motion has already been served on Plaintiff. Whole Foods objects to this Interrogatory

as vague and ambiguous. Whole Foods further objects to this Interrogatory as overly broad as it

seeks information (i) about employees that are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff and (ii) outside the relevant geographic scope.

INTERROGATORY NO. 2:

       Please identify every person who held the title of “team member” or whose title contained
the words “team member’ at the Whole Foods located at 429 North Broadway, Jericho, New York
during the relevant time period and who is longer employed by Whole Foods.




                                                 4
RESPONSE TO INTERROGATORY NO. 2: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and the pending briefing

schedule on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed

to before the Court and at which time Plaintiff made no mention of serving yet more discovery,

and which motion has already been served on Plaintiff. Whole Foods objects to this Interrogatory

as vague and ambiguous. Whole Foods objects to this Interrogatory as vague, ambiguous, and not

proportional to the needs of the case. Whole Foods further objects to this Interrogatory as overly

broad as Whole Foods generally refers to employees as “team members,” such that this

Interrogatory is effectively seeking a list of every employee who worked at the Jericho, New York

store without regard for the position that they held in the company. Whole Foods also objects to

this Interrogatory to the extent it seeks information (i) about employees that are not within the

scope of the appropriate putative purported class, as is defined by the position held by Meynard,

to the extent the Court finds Meynard to be a proper plaintiff.

INTERROGATORY NO. 3:

       Please identify every person who held the title of “team member” or whose title contained
the words “team member” at the Whole Foods located at 2101 Northern Blvd., Manhasset, New
York during the relevant time period and who is no longer employed by Whole Foods.

RESPONSE TO INTERROGATORY NO. 3 Whole Foods objects to this Interrogatory as being

an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and the pending briefing

schedule on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed

to before the Court and at which time Plaintiff made no mention of serving yet more discovery,

and which motion has already been served on Plaintiff. Whole Foods objects to this Interrogatory




                                                 5
as vague and ambiguous. Whole Foods objects to this Interrogatory as vague, ambiguous, and not

proportional to the needs of the case. Whole Foods further objects to this Interrogatory as overly

broad as Whole Foods generally refers to employees as “team members,” such that this

Interrogatory is effectively seeking a list of every employee who worked at the Manhasset, New

York store without regard for the position that they held in the company. Whole Foods also object

to this Interrogatory to the extent it seeks information (i) about employees that are not within the

scope of the appropriate putative purported class, as is defined by the position held by Meynard,

to the extent the Court finds Meynard to be a proper plaintiff, and (ii) about employees who worked

at Whole Foods locations other than the location that Meynard worked during the relevant statutory

period.

INTERROGATORY NO. 4:

      For each of the following stores1, please identify each person who held the title of “team
member”, or whose title contained the words “team member”, and who is no longer employed by
Whole Foods:

               a)      Chelsea, New York

               b)      Columbus Circle, New York

               c)      Bowery, New York

               d)      Lake Grove, New York

               e)      Tribeca, New York

               f)      Union Square, New York

               g)      97th Street, New York

               h)      White Plains, New York

               i)      Yonkers, New York



          1
           See the annexed “Whole Foods Market MULTIPLE WORKSITE REPORT, Quarter 3, 2011” for detailed
location information (Exhibit 1).


                                                  6
RESPONSE TO INTERROGATORY NO. 4: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and the pending briefing

schedule on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed

to before the Court and at which time Plaintiff made no mention of serving yet more discovery,

and which motion has already been served on Plaintiff. Whole Foods objects to this Interrogatory

as vague and ambiguous. Whole Foods objects to this Interrogatory as vague, ambiguous, and not

proportional to the needs of the case. Whole Foods further objects to this Interrogatory as overly

broad as Whole Foods generally refers to employees as “team members,” such that this

Interrogatory is effectively seeking a list of every employee who worked in New York without

regard for the position that they held in the company. Whole Foods also object to this Interrogatory

to the extent it seeks information (i) about employees that are not within the scope of the

appropriate putative purported class, as is defined by the position held by Meynard, to the extent

the Court finds Meynard to be a proper plaintiff, and (ii) about employees who worked at Whole

Foods locations other than the location that Meynard worked during the relevant statutory period.

INTERROGATORY NO. 5:

      For each of the following stores, please identify the store manager(s) and assistant store
manager(s) who were employed during the relevant time period.


               a)      Chelsea, New York

               b)      Columbus Circle, New York

               c)      Bowery, New York

               d)      Jericho, New York

               e)      Lake Grove, New York

               f)      Manhasset, New York


                                                 7
               g)     Tribeca, New York

               h)     Union Square, New York

               i)     97th Street, New York

               j)     White Plains, New York

               k)     Yonkers, New York

RESPONSE TO INTERROGATORY NO. 5: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and the pending briefing

schedule on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed

to before the Court and at which time Plaintiff made no mention of serving yet more discovery,

and which motion has already been served on Plaintiff. Whole Foods objects to this Interrogatory

as vague and ambiguous. Whole Foods objects to this Interrogatory overly broad and seeking

irrelevant information as it seeks information (i) about employees that are not within the scope of

the appropriate putative purported class, as is defined by the position held by Meynard, to the

extent the Court finds Meynard to be a proper plaintiff and (ii) to about employees who worked at

Whole Foods locations other than the location that Meynard worked during the relevant statutory

period.

INTERROGATORY NO. 6:

      Please identify every employee referred to as a “manual worker” by Whole Foods in the
annexed letter dated April 11, 2012 (Exhibit 2).

RESPONSE TO INTERROGATORY NO. 6:                    Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and the pending briefing

schedule on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed



                                                8
to before the Court and at which time Plaintiff made no mention of serving yet more discovery,

and which motion has already been served on Plaintiff. Whole Foods objects to this Interrogatory

as vague and ambiguous. Whole Foods objects to this Interrogatory overly broad and seeking

irrelevant information as it seeks information (i) about employees that are not within the scope of

the appropriate putative purported class, as is defined by the position held by Meynard, to the

extent the Court finds Meynard to be a proper plaintiff and (ii) to about employees who worked at

Whole Foods locations other than the location that Meynard worked during the relevant statutory

period.

INTERROGATORY NO. 7:

        Please identify every job classification or title referred to as a “manual worker” job
classification or title by Whole Foods in the annexed letter dated April 11, 2012 (Exhibit 2).

RESPONSE TO INTERROGATORY NO. 7: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and the pending briefing

schedule on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed

to before the Court and at which time Plaintiff made no mention of serving yet more discovery,

and which motion has already been served on Plaintiff. Whole Foods objects to this Interrogatory

as vague and ambiguous. Whole Foods objects to this Interrogatory overly broad and seeking

irrelevant information as it seeks information (i) about employees that are not within the scope of

the appropriate putative purported class, as is defined by the position held by Meynard, to the

extent the Court finds Meynard to be a proper plaintiff and (ii) to about employees who worked at

Whole Foods locations other than the location that Meynard worked during the relevant statutory

period.




                                                9
INTERROGATORY NO. 8:

        Please furnish an organizational chart showing the identities of all individuals above the
level of store manager during the relevant time period.

RESPONSE TO INTERROGATORY NO. 8: Whole Foods objects to this Interrogatory as

being an improper fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’

previous discovery responses relevant to the actual scope of this matter, and the pending briefing

schedule on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed

to before the Court and at which time Plaintiff made no mention of serving yet more discovery,

and which motion has already been served on Plaintiff. Whole Foods objects to this Interrogatory

as vague and ambiguous. Whole Foods objects to this Interrogatory overly broad and seeking

irrelevant information as it seeks general, Company-wide information about corporate employees

that are not within the scope of the appropriate putative purported class, as is defined by the

position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff and (ii) to

about employees who worked at Whole Foods locations and/or corporate locations other than the

store that Meynard worked during the relevant statutory period.

                                                ***

                                             DEFENDANT WHOLE FOODS MARKET
                                             GROUP, INC.



                                       By:
                                             Christopher M. Pardo
                                             HUNTON ANDREWS KURTH LLP
                                             200 Park Avenue, 52nd Floor
                                             New York, New York 10166
                                             Tel: (212) 309-1000
                                             Fax: (212) 309-1100
 Dated: August 21, 2020                      cpardo@HuntonAK.com




                                                10
                               CERTIFICATE OF SERVICE

        I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
certify that on August 21, 2020, the foregoing document was served by electronic mail only (per
the agreement of the parties) upon counsel for Plaintiff as follows:

       Steven John Moser, Esq.
       Moser Employment Law
       3 School Street, Suite 207B
       Glen Cove, NY 11542
       smoser@moseremploymentlaw.com



                                           Christopher M. Pardo




                                              11
EXHBIT 5
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 DERELL J. MEYNARD, individually and on                  Case No. 2:18-cv-00086-SJF-AKT
 behalf of all others similarly situated,

        Plaintiffs,

                v.

 WHOLE FOODS MARKET GROUP, INC.

        Defendant.


               DEFENDANT WHOLE FOODS MARKET GROUP, INC.’S
                 RESPONSES AND OBJECTIONS TO PLAINTIFF’S
              SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, the Local Rules of

the United States District Court of the Eastern District of New York (“Local Rules”), the Defendant

Whole Foods Market Group, Inc. (“Defendant” or “Whole Foods”) hereby responds to the Second

Set of Requests for Production of Documents served by Plaintiff Derell J. Meynard (“Plaintiff” or

“Meynard”) as follows.

       As an initial matter, Whole Foods refers Plaintiff to its responses and objections served on

October 10, 2019 to Plaintiff’s Pre-Certification Requests for Production of Documents, as many

of the Requests herein are duplicative of the discovery to which Whole Foods has already

responded. Moreover, Plaintiff’s “Corrected” Pre-Class Certification Interrogatories and Requests

for Production served on October 22, 2019 simply correct typographical errors and were not

substantively different from the original discovery responded to by Whole Foods, such that Whole

Foods further directs Plaintiff to its October 10, 2019 responses and objections, where are also

responsive to the October 22, 2019 discovery.
                                   GENERAL OBJECTIONS

       1.      Whole Foods objects to these Requests as being an improper fishing expedition

given the previous dismissal of Plaintiff Scott, Whole Foods’ previous discovery responses

relevant to the actual scope of this matter, and the pending briefing schedule on Whole Foods’

Limited Motion to Deny Class Certification or, Alternatively, Strike the Class Allegations

(“Whole Foods’ Limited Motion to Deny Class Certification”), which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff.

       2.      Whole Foods objects to each Request to the extent it seeks documents and

information outside of the relevant statutory period of January 5, 2012 through April 27, 2012.

       3.      Whole Foods objects to each Request to the extent it purports to impose upon

Whole Foods any obligations different from, or in addition to, those obligations imposed by the

Eastern District of New York Local Rules of Civil Procedure.

       4.      Whole Foods objects to each Request to the extent it seeks documents or

information that is not relevant to any party’s claim or defense and/or is not proportional to the

needs of this case.

       5.      Whole Foods objects to each Request to the extent that it seeks documents and/or

information that is confidential, proprietary, and/or constitutes trade secrets of Whole Foods.

       6.      Whole Foods’ responses and objections are made without waiving or intending to

waive, but on the contrary expressly preserving and intending to preserve, all objections as to

authenticity, competency, relevance, materiality, privilege, and admissibility of any information

disclosed in accordance with these Responses, General Objections, and Specific Objections, and

the right to object on any ground at any time to other interrogatories, requests for production,




                                                 2
requests for admission, or other discovery procedures involving or relating to the subject matter

of the Requests. Whole Foods’ willingness to provide information in response to the Requests is

not a concession that the subject matter of the particular Request is discoverable, relevant to this

action, or admissible as evidence. Whole Foods reserves the right to object to further discovery

into any subject matter in the Requests.

         7.    Whole Foods objects to each Request to the extent that it improperly seeks

documents that do not exist or that are not currently in Whole Foods’ possession, custody, or

control.

         8.    Whole Foods objects to each Request to the extent that the documents and/or

information sought, if in existence, are more readily available from entities other than Whole

Foods.

         9.    Whole Foods objects to each Request to the extent that it calls for the production

of documents and information which are protected from discovery by a claim of privilege,

including but not limited to the attorney-client privilege, the work product doctrine, the common

interest privilege, and/or any other applicable privilege(s).

         10.   Whole Foods objects to each Request to the extent that it is duplicative and/or

cumulative of other Requests herein.

         11.   No response should be construed as, and is not intended to be, an admission or

adoption of any position contained in any Request.

         12.   Whole Foods reserves the right to supplement or otherwise modify Whole Foods

responses to the Requests as Whole Foods deems necessary.

         13.   These General Objections are incorporated into each of Whole Foods’ responses

to the Requests as set forth below.




                                                  3
                        RESPONSES AND SPECIFIC OBJECTIONS

REQUEST NO. 1:

       Job descriptions for all titles that contained the words "team member" in effect during the
relevant time period.

RESPONSE TO REQUEST NO. 1: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods further objects to this Request as overly

broad as it seeks information (i) about employees who are not within the scope of the appropriate

putative purported class, as is defined by the position held by Meynard, to the extent the Court

finds Meynard to be a proper plaintiff, and (ii) outside the relevant geographic scope.

REQUEST NO. 2:

        To the extent not furnished in response to the foregoing document request, please furnish
 job descriptions for all of the following titles in effect during the relevant time period:

                (a) Bakery Team Member

                (b) Cheese Team Member

                (c) Cleaning and/or Sanitation Team Member

                (d) Deli Team Member

                (e) Grocery Team Member

                (f) Meat Team Member

                (g) Meat & Seafood Team Member

                (h) Produce Team Member




                                                 4
                (i) Prepared Foods Team Member

                (j) Seafood Team Member

                (k) Specialty Team Member

                (1) Cashier/Customer Service Team Member

                (m) Buyer

RESPONSE TO REQUEST NO. 2: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods further objects to this Request as overly

broad as it seeks information (i) about employees who are not within the scope of the appropriate

putative purported class, as is defined by the position held by Meynard, to the extent the Court

finds Meynard to be a proper plaintiff, and (ii) outside the relevant geographic scope.

REQUEST NO. 3:

        Performance evaluation forms for all job titles that contained the words "team member" in
effect during the relevant time period.

RESPONSE TO REQUEST NO. 3: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods further objects to this Request as overly

broad as it seeks information (i) about employees who are not within the scope of the appropriate



                                                 5
putative purported class, as is defined by the position held by Meynard, to the extent the Court

finds Meynard to be a proper plaintiff, and (ii) outside the relevant geographic scope.

REQUEST NO. 4:

        To the extent not furnished in response to the foregoing request, performance evaluation
 forms for all of the following job titles in effect during the relevant time period:

                (a) Bakery Team Member

                (b) Cheese Team Member

                (c) Cleaning and/or Sanitation Team Member

                (d) Deli Team Member

                (e) Grocery Team Member

                (f) Meat Team Member

                (g) Meat & Seafood Team Member

                (h) Produce Team Member

                (i) Prepared Foods Team Member

                (j) Seafood Team Member

                (k) Specialty Team Member

                (1) Cashier/Customer Service Team Member

                (m) Buyer

RESPONSE TO REQUEST NO. 4: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods further objects to this Request as overly



                                                 6
broad as it seeks information (i) about employees who are not within the scope of the appropriate

putative purported class, as is defined by the position held by Meynard, to the extent the Court

finds Meynard to be a proper plaintiff, and (ii) outside the relevant geographic scope.

REQUEST NO. 5:

       The last performance evaluation of each buyer prior to April 28, 2012.

RESPONSE TO REQUEST NO. 5: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods further objects to this Request as overly

broad as it seeks information (i) about employees who are not within the scope of the appropriate

putative purported class, as is defined by the position held by Meynard, to the extent the Court

finds Meynard to be a proper plaintiff, (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012, and (iii) outside the relevant geographic scope.

REQUEST NO. 6:

       The last performance evaluation of each individual who held a title that contained the
words “team member” prior to April 28, 2012.

RESPONSE TO REQUEST NO. 6: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods further objects to this Request as overly



                                                 7
broad as it seeks information (i) about employees who are not within the scope of the appropriate

putative purported class, as is defined by the position held by Meynard, to the extent the Court

finds Meynard to be a proper plaintiff, (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012, and (iii) outside the relevant geographic scope.

REQUEST NO. 7:

       Documents concerning the workers’ compensation classifications of all job titles that
contained the words “team member” during the relevant time period.

RESPONSE TO REQUEST NO. 7: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods further objects to this Request as

unreasonably duplicative of and seeking the same information sought in Request No. 4 of

Plaintiff’s Pre-Class Certification Requests for Production of Documents to which Whole Foods

already responded on October 10, 2019. Whole Foods further objects to this Request it is overly

broad and unduly burdensome. Whole Foods also objects to this Request overly broad as it seeks

information (i) about employees who are not within the scope of the appropriate putative purported

class, as is defined by the position held by Meynard, to the extent the Court finds Meynard to be a

proper plaintiff, and (ii) outside the relevant geographic scope.

REQUEST NO. 8:

       Documents concerning the workers’ compensation classifications of all Buyers during the
relevant time period.

RESPONSE TO REQUEST NO. 8: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous


                                                 8
discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods further objects to this Request as

unreasonably duplicative of and seeking the same information sought in Request No. 4 of

Plaintiff’s Pre-Class Certification Requests for Production of Documents to which Whole Foods

already responded on October 10, 2019. Whole Foods also objects to this Request it is overly

broad and unduly burdensome. Whole Foods also objects to this Request overly broad as it seeks

information (i) about employees who are not within the scope of the appropriate putative purported

class, as is defined by the position held by Meynard, to the extent the Court finds Meynard to be a

proper plaintiff, and (ii) outside the relevant geographic scope.

REQUEST NO. 9:

       All applications (and renewal applications) for New York State worker’s compensation
insurance in effect during the relevant time period, as well as all documents concerning such
applications.

RESPONSE TO REQUEST NO. 9: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods further objects to this Request as overly

broad, unduly burdensome and not proportional to the needs of the case. Whole Foods also objects

to this Request to the extent it seeks information protected by the attorney-client privilege. Whole

Foods also objects to this Request to the extent it seeks information about employees who are not




                                                 9
within the scope of the appropriate putative purported class, as is defined by the position held by

Meynard, to the extent the Court finds Meynard to be a proper plaintiff.

REQUEST NO. 10:

        Documents concerning safety training provided to employees holding job titles which
contained the words “team member” during or within six months preceding the relevant time
period.

RESPONSE TO REQUEST NO. 10: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request as overly broad

as it seeks information (i) about employees who are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff, (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012, and (iii) outside the relevant geographic scope.

REQUEST NO. 11:

       Documents concerning safety training provided to employees holding job titles which
contained the words “team member” at or about the time of hiring who were employed during
relevant time period.

RESPONSE TO REQUEST NO. 11: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which




                                                10
motion has already been served on Plaintiff. Whole Foods objects to this Request as overly broad

as it seeks information (i) about employees who are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff, (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012, and (iii) outside the relevant geographic scope. Whole Foods further

objects to this Request and unreasonably duplicative of Request No. 10.

REQUEST NO. 12:

        Documents concerning PPE, gloves, safety shoes or other safety gear to be worn or used
by store employees during the relevant time period.

RESPONSE TO REQUEST NO. 12: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request as vague and

ambiguous. Whole Foods further objects to this Request as overly broad as it seeks information

(i) about employees who are not within the scope of the appropriate putative purported class, as is

defined by the position held by Meynard, to the extent the Court finds Meynard to be a proper

plaintiff, and (ii) outside the relevant geographic scope.

REQUEST NO. 13:

       All communications with store employees concerning the safety of employees during the
relevant time period or within six months prior to the beginning of the relevant time period.

RESPONSE TO REQUEST NO. 13: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous




                                                 11
discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request as overly broad

as it seeks information (i) about employees who are not within the scope of the appropriate putative

purported class, as is defined by the position held by Meynard, to the extent the Court finds

Meynard to be a proper plaintiff, (ii) outside the relevant statutory period of January 5, 2012

through April 27, 2012, and (iii) outside the relevant geographic scope. Whole Foods also objects

to this Request and vague and ambiguous regarding “safety of employees.”

REQUEST NO. 14:

        For each of the following New York locations, please furnish all documents concerning
the last workers’ compensation audit which was conducted prior to April 28, 2012, and the first
workers’ compensation audit which was conducted on or after April 28, 2012.

               a)      Chelsea, New York

               b)      Columbus Circle, New York

               c)      Bowery, New York

               d)      Jericho, New York

               e)      Lake Grove, New York

               f)      Manhasset, New York

               g)      Tribeca, New York

               h)      Union Square, New York

               i)      97th Street, New York

               j)      White Plains, New York

               k)      Yonkers, New York.




                                                12
RESPONSE TO REQUEST NO. 14: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request as it is overly

broad and unduly burdensome. Whole Foods also objects to this Request as it seeks information

outside the relevant statutory period of January 5, 2012 through April 27, 2012. Whole Foods

further objects to this Request as overly broad as it seeks overall Company information about

employees who are not within the scope of the appropriate putative purported class, as is defined

by the position held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff.

REQUEST NO. 15:

       An organizational chart for Whole Foods during the relevant time period.

RESPONSE TO REQUEST NO. 15: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request as irrelevant

and because it seeks information not proportional to the needs of the case. Whole Foods further

objects to this Request as overly broad as it seeks general Company-wide information that is

outside the relevant geographic scope.




                                               13
REQUEST NO. 16:

        All documents concerning the “manual workers” employed by Whole Foods and referred
to in correspondence between Whole Foods and the New York State Department of Labor for
Whole Foods’ application for permission pay manual workers less frequently than weekly.

RESPONSE TO REQUEST NO. 16: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request to the extent it

seeks documents protected by the attorney-client privilege and/or work product doctrine. Whole

Foods also objects to this Request as overly broad as it seeks information (i) about employees who

are not within the scope of the appropriate putative purported class, as is defined by the position

held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff, and (ii) outside

the relevant statutory period of January 5, 2012 through April 27, 2012. Whole Foods also objects

to this Request as unreasonably duplicative of and seeking the same information sought in Request

Nos. 16 and 17 of Plaintiff’s Pre-Class Certification Requests for Production of Documents to

which Whole Foods already responded on October 10, 2019.

REQUEST NO. 17:

       All documents identifying the job classifications of “manual workers” referred to by Whole
Foods in correspondence between Whole Foods and the New York State Department of Labor
concerning Whole Foods’ application for permission pay manual workers less frequently than
weekly.

RESPONSE TO REQUEST NO. 17: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule



                                                14
on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request to the extent it

seeks documents protected by the attorney-client privilege and/or work product doctrine. Whole

Foods also objects to this Request as overly broad as it seeks information (i) about employees who

are not within the scope of the appropriate putative purported class, as is defined by the position

held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff, and (ii) outside

the relevant statutory period of January 5, 2012 through April 27, 2012. Whole Foods also objects

to this Request as unreasonably duplicative of and seeking the same information sought in Request

Nos. 16 and 17 of Plaintiff’s Pre-Class Certification Requests for Production of Documents to

which Whole Foods already responded on October 10, 2019.

REQUEST NO. 18:

       All documents identifying the “manual workers” referred to by Whole Foods in
correspondence between Whole Foods and the New York State Department of Labor concerning
Whole Foods’ application for permission pay manual workers less frequently than weekly.

RESPONSE TO REQUEST NO. 18: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request to the extent it

seeks documents protected by the attorney-client privilege and/or work product doctrine. Whole

Foods also objects to this Request as overly broad as it seeks information (i) about employees who

are not within the scope of the appropriate putative purported class, as is defined by the position




                                                15
held by Meynard, to the extent the Court finds Meynard to be a proper plaintiff, and (ii) outside

the relevant statutory period of January 5, 2012 through April 27, 2012. Whole Foods also objects

to this Request as unreasonably duplicative of and seeking the same information sought in Request

Nos. 16 and 17 of Plaintiff’s Pre-Class Certification Requests for Production of Documents to

which Whole Foods already responded on October 10, 2019. Whole Foods also objects to this

Request as Whole Foods has already produced its waiver application to the NYSDOL.

REQUEST NO. 19:

       An authorization to Proskauer Rose, LLP, Eleven Times Square, New York, NY 10036 to
obtain the entire legal file concerning Whole Foods’ application for permission to pay manual
workers les frequently than weekly.

RESPONSE TO REQUEST NO. 19: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request to the extent it

seeks documents protected by the attorney-client privilege and/or work product doctrine. Whole

Foods further objects to this Request as unreasonably duplicative of Request Nos.16 and 17 of

Plaintiff’s Pre-Class Certification Requests for Production of Documents to which Whole Foods

already responded on October 10, 2019. Whole Foods also objects to this Request as Whole Foods

has already produced its waiver application to the NYSDOL.

REQUEST NO. 20:

       All emails and electronically stored information containing the following search terms:

               (a)    “manual worker”




                                               16
                (b)    “manual workers”

                (c)    “new york labor law 191”

                (d)    “nyll 191”

                (e)    “labor law 191”

                (f)    “section 191”

                (g)    “§ 191”

                (h)    “manual employee”.

RESPONSE TO REQUEST NO. 20: Whole Foods objects to this Request as being an improper

fishing expedition given the previous dismissal of Plaintiff Scott, Whole Foods’ previous

discovery responses relevant to the actual scope of this matter, and the pending briefing schedule

on Whole Foods’ Limited Motion to Deny Class Certification, which the parties agreed to before

the Court and at which time Plaintiff made no mention of serving yet more discovery, and which

motion has already been served on Plaintiff. Whole Foods objects to this Request as overly broad,

unduly burdensome, unreasonable, vague and ambiguous as it requests that Whole Foods

undertakes, what appears to be, a Company-wide search of all email accounts and systems without

regard to custodian, subject matter, relevant temporal or geographic scope and without an

electronic discovery protocol in place in this matter. Whole Foods further objects to this request

to the extent it seeks information (i) about employees who are not within the scope of the

appropriate putative purported class, as is defined by the position held by Meynard, to the extent

the Court finds Meynard to be a proper plaintiff, (ii) outside the relevant statutory period of January

5, 2012 through April 27, 2012, and (iii) outside the relevant geographic scope. Whole Foods also

objects to this Request to the extent it seeks documents protected by the attorney-client privilege




                                                  17
and/or work product doctrine, and to the extent that this Request seeks disclosure of any

confidential, commercial or proprietary information.

                                              ***

                                            DEFENDANT WHOLE FOODS MARKET
                                            GROUP, INC.



                                      By:
                                            Christopher M. Pardo
                                            HUNTON ANDREWS KURTH LLP
                                            200 Park Avenue, 52nd Floor
                                            New York, New York 10166
                                            Tel: (212) 309-1000
                                            Fax: (212) 309-1100
 Dated: August 21, 2020                     cpardo@HuntonAK.com



                               CERTIFICATE OF SERVICE

        I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
certify that on August 21, 2020, the foregoing document was served by electronic mail only (per
the agreement of the parties) upon counsel for Plaintiff as follows:

       Steven John Moser, Esq.
       Moser Employment Law
       3 School Street, Suite 207B
       Glen Cove, NY 11542
       smoser@moseremploymentlaw.com



                                            Christopher M. Pardo




                                               18
